 1

 2

 3

 4
                        UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   JULIE A. CONDON,                                Case No. 1:13-cv-00792-EPG-HC
 8                 Petitioner,                       ORDER DIRECTING CLERK’S OFFICE TO
                                                     RETURN SEALED SEARCH WARRANT
 9          v.                                       AFFIDAVIT TO TUOLUMNE COUNTY
                                                     SUPERIOR COURT
10   KIMBERLY HUGHES,
11                 Respondent.
12

13         On March 3, 2016, the Tuolumne County Superior Court ordered that Exhibit B to Search

14 Warrant No. CRS 34562 be forwarded under seal to the undersigned in this matter and be

15 returned to Tuolumne County Superior Court after this Court completed its evaluation. (Doc. No.

16 80).

17         Accordingly, the COURT HEREBY DIRECTS the Clerk’s Office to mail Exhibit B to

18 Search Warrant No. CRS 34562 (Doc. No. 81) along with a copy of the Tuolumne County

19 Superior Court’s order (Doc. No. 80) to the following address:
20                                 Tami Kearney, Court Operations Manager
                                      Tuolumne County Superior Court
21                                   60 North Washington Street
                                             Sonora, CA 95370
22

23 IT IS SO ORDERED.

24
        Dated:    March 1, 2019                            /s/
25                                                  UNITED STATES MAGISTRATE JUDGE
26
27

28
